United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Huntington, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1645
Issued: February 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2008 appellant filed a timely appeal from the March 28, 2008 merit decision
of the Office of Workers’ Compensation Programs granting him a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this appeal.
ISSUES
The issues are: (1) whether appellant has more than a five percent permanent impairment
of his left upper extremity and more than a three percent impairment of his right upper extremity;
and (2) whether the Office correctly determined the pay rate in issuing appellant’s schedule
award payment.1

1

On appeal, appellant contends that he is entitled to leave buyback for periods of time lost due to his accepted
condition. However, the Office has not made a final determination regarding appellant’s entitlement to leave
buyback. Therefore, the Board has no jurisdiction over this issue. 20 C.F.R. § 501.2(c). (The Board has
jurisdiction to consider and decide appeals from final decisions of the Office).

FACTUAL HISTORY
This is the second time this case has been before the Board. By decision dated
December 10, 2007, the Board set aside the Office’s January 8 and May 16, 2007 schedule
award decisions and remanded the case for further development of the medical evidence, proper
determination of the date of maximum medical improvement (MMI)2 and development of
evidence relevant to appellant’s pay rate under section 8101(4) of the Federal Employees’
Compensation Act.3 The facts and the circumstances of the case as set out in the Board’s prior
decision are incorporated herein by reference.
The Office accepted appellant’s October 4, 2004 occupational disease claim for bilateral
carpal tunnel syndrome and he subsequently underwent bilateral median nerve release surgeries.
Based upon the second opinion report of Dr. Robert W. Lowe, a Board-certified orthopedic
surgeon, the Office issued a decision dated January 8, 2007, granting appellant a schedule award
for an eight percent impairment to his upper extremities (five percent -- right; three percent -left). It determined that MMI occurred on May 26, 2006. The effective date of pay rate was
October 4, 2003, with a weekly pay rate of $887.78. On May 16, 2007 the Office denied
modification of the January 8, 2007 decision.
Appellant appealed the schedule award decision to the Board. In its December 10, 2007
decision, the Board found that the case was not in posture for a decision. The Board stated that
Dr. Lowe failed to explain how he arrived at his impairment rating based upon a correct
application of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.MA., Guides),4 noting that, although he referred to page 495, Dr. Lowe did not
specifically indicate that, or discuss why, appellant fell into category 2, rather than category 1, of
the standards for determining impairment for carpal tunnel syndrome and did not explain how his
clinical findings applied to his impairment rating.
On remand, the Office asked the employing establishment to provide evidence of
appellant’s actual earnings for the 12-month period prior to the date his disability began,
excluding overtime, as well as information regarding premium pay, such as night differential and
Sunday premium pay.
The Office referred appellant, together with a revised statement of accepted facts and the
entire medical record, to Dr. Lowe for clarification of his opinion as to the degree of appellant’s
permanent impairment and the date of MMI. In a report dated February 15, 2008, Dr. Lowe
reiterated his opinion that appellant had reached MMI as of May 26, 2006 and clarified his

2

The Board found that the Office improperly selected May 26, 2006 as the date of MMI, in that the date selected
was retroactive to the date of the examination on which the Office relied in fashioning the schedule award.
3

Docket No. 07-1867 (issued December 10, 2007).

4

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001).

2

conclusion regarding the degree of impairment to appellant’s upper extremities, right versus left.5
He reported basically normal examination findings, noting that appellant had intact sensation in
both hands. Two-point discrimination was present in all fingers at five millimeter or less.
Tinel’s and Phalan’s signs were negative bilaterally. Both radial and ulnar arteries were open
and patent bilaterally. The vascular filling of the hand and mobility of the thumb were normal
bilaterally. There was no problem with either operative site for carpal tunnel release; i.e., there
was no neuron at the wound. The wounds were well healed. The motion of the
metatarsophalangeal (MP) and proximal interphalangeal (IP) joints of the right hand were
normal, although the right thumb showed some stiffness (MP and IP joints flexing 40 degrees).
The distal interphalangeal (DIP) joints of the right hand are stiff due to age, flexing 25 degrees at
index, 25 degrees long finger, but ring finger right and fifth finger DIP joints approaching more
normal range; 40 degrees ring and 60 degrees DIP joint. On the left hand, MP joint flexed
36 degrees, thumb flexed 36 degrees, IP joint of the thumb flexed 40 degrees. Left hand DIP
joints were stiff (second flexing 20 degrees, third 20 degrees, fourth 32 degrees and fifth
32 degrees).
Dr. Lowe reviewed the results of an August 25, 2005 nerve conduction study, which
showed severe compression of the left median nerve and moderate compression of the right
median nerve. Referring to page 495 of the fifth edition of the A.M.A., Guides, Dr. Lowe opined
that appellant had a five percent impairment of his left upper extremity and a three percent
impairment of his right upper extremity. He explained that he was applying category 2 on page
495 of the A.M.A., Guides because, on examination, appellant did not exhibit any nerve or
sensory deficits, as required under category 1. Noting that appellant had excellent clinical
results, he stated that his rating was based solely on electrical studies.
In a March 5, 2008 report, the district medical adviser agreed with Dr. Lowe’s
impairment rating. Noting that Dr. Lowe found no clinical evidence of median nerve deficits,
but that nerve conduction studies were abnormal bilaterally, he concluded that appellant was
entitled to a maximum of a five percent impairment rating for each upper extremity, under
scenario 2 on page 495 of the A.M.A., Guides. He concluded that a five percent left upper
extremity rating and a three percent right upper extremity rating properly reflected the
differences between the two extremities in terms of the relative impact of the residual carpal
tunnel syndrome in each hand. The medical adviser opined that appellant had reached MMI on
May 26, 2006.
The record contains a leave analysis for the period September 22, 2003 through
July 24, 2004. A March 26, 2008 memorandum to the file indicates that on October 4, 2003
appellant had a total pay rate of $1,082.67, based on his entitlement to premium pay (base pay
rate -- $887.78; night differential -- $161.99; holiday -- $4.09; other -- $28.81). A March 27,
2008 fiscal report reflects that appellant was paid the amount of $3,906.24, representing a pay
rate adjustment for a schedule award for the period May 26 to November 16, 2006.

5

Dr. Lowe stated that his September 22, 2006 report contained a typographical error reflecting that appellant’s
right hand was more severely impaired than the left. He stated that, in fact, appellant’s left hand was more severely
impaired than the right, as reflected by his impairment rating of five percent for the left hand and three percent for
the right.

3

By decision dated March 28, 2008, the Office granted appellant a schedule award for a
five percent impairment of the left upper extremity and a three percent impairment of the right
upper extremity. It did not address the issue of the date of MMI. The Office found that
appellant was entitled to additional compensation based on an adjusted pay rate, which included
premium pay for the 12-month period prior to the date disability began on October 4, 2003. It
stated that the date disability began was “procedurally correct and [was] the proper date to use to
establish the effective pay rate for compensation purposes.”
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present -(1). Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
(2). Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed five percent of the upper extremity may
be justified.
(3). Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”9
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.

9

A.M.A., Guides 495.

4

The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome is to be rated on motor and sensory deficits only.10
ANALYSIS -- ISSUE 1
The medical evidence of record establishes that appellant has no more than a five percent
impairment of his left upper extremity and a three percent impairment of his right upper
extremity.
Dr. Lowe’s examination of appellant did not reveal any motor or sensory deficits. He
reported basically normal findings, noting that appellant had intact sensation in both hands and
essentially normal range of motion. However, an August 25, 2005 nerve conduction study
showed severe compression of the left median nerve and moderate compression of the right
median nerve. Referring to page 495 of the fifth edition of the A.M.A., Guides, Dr. Lowe
explained that he was applying category 2 on page 495 because, on examination, appellant did
not exhibit any nerve or sensory deficits, as required under category 1. He found no basis under
the A.M.A., Guides on which to attribute any greater impairment.
The Office medical adviser reviewed Dr. Lowe’s evaluation and concluded that he
properly applied the A.M.A., Guides in determining the degree of appellant’s permanent
impairment. Noting that Dr. Lowe found no clinical evidence of median nerve deficits, but that
nerve conduction studies were abnormal bilaterally, he concluded that appellant was entitled to a
maximum of a five percent impairment rating for each upper extremity, under scenario 2 on page
495 of the A.M.A., Guides. He concluded that a five percent left upper extremity rating and a
three percent right upper extremity rating properly reflected the differences between the two
extremities in terms of the relative impact of the residual carpal tunnel syndrome in each hand.
The Board finds that Dr. Lowe’s February 15, 2008 report is thorough and well
rationalized. This report, reviewed and corroborated by the district medical adviser, establishes
that appellant has no more than a five percent permanent impairment of his left upper extremity
and a three percent impairment of the right upper extremity. Therefore, the Board will affirm the
Office’s finding on the degree of appellant’s permanent impairment.
The Board finds, however, that the case is not in posture for a decision as to the date of
MMI. In its December 10, 2007 decision, the Board found that the Office had improperly
selected May 26, 2006 as the date of MMI, in that the date of the examination on which the
Office relied in fashioning the schedule award was September 22, 2006. The case was remanded
to the Office for further development of the medical evidence and a determination of a date of
MMI. However, in its March 28, 2008 decision, it did not address the issue of the date of MMI
and did not modify the term of the original schedule award. As the Board noted in its
December 11, 2007 decision, a retroactive date for MMI carries with it certain disadvantages and
may result in payment of less compensation. Therefore, the Board has been reluctant to find a
date of MMI which is retroactive to the award and requires persuasive proof of MMI in the

10

Kimberly M. Held, 56 ECAB 670 (2005).

5

selection of a retroactive date.11 The determination ultimately rests with the medical evidence12
and is usually considered to be the date of the evaluation by the physician which is accepted as
definitive by the Office.13 In the instant case, the date of the examination upon which the
March 28, 2008 schedule award decision was made was February 15, 2008. The Office’s
original January 8, 2007 schedule award was based on Dr. Lowe’s September 22, 2006
examination. The case will be remanded for a proper determination of the date of MMI and a
recalculation of appellant’s benefits under the schedule award.
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Act provides that compensation for a schedule award shall be based
on the employee’s monthly pay.14 For all claims under the Act, compensation is to be based on
the pay rate as determined under section 8101(4) which defines monthly pay as:
“The monthly pay at the time of injury or the monthly pay at the time disability
begins or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater....”15
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).16
Section 8114(d) of the Act provides that average annual earnings are determined: (1) if
the employee worked in the employment in which the employee was employed at the time of
injury during substantially the whole year immediately preceding the injury and the employment
was in a position for which an annual rate of pay -- (A) was fixed, the average annual earnings
are the rate of pay; or (B) was not fixed, the average annual earnings are the product obtained by
multiplying the daily wage for the particular employment or the average thereof, if the daily
wage has fluctuated, by 300 if the employee was employed on the basis of a 6-day workweek,
280 if employed on the basis of a 5 1/2-day week and 260 if employed on the basis of a 5-day
week.17

11

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007).

12

L.H., 58 ECAB ___ (Docket No. 06-1691, issued June 18, 2007).

13

Mark Holloway, 55 ECAB 321, 325 (2004).

14

See supra note 6.

15

5 U.S.C. § 8101(4).

16

See Robert A. Flint, 57 ECAB 369 (2006).

17

5 U.S.C. § 8114(d).

6

ANALYSIS -- ISSUE 2
In its December 11, 2007 decision, the Board found that the Office improperly
determined appellant’s pay rate based upon his monthly pay on the date of disability, without
evaluation of whether date-of-injury monthly pay would be greater and remanded the case for a
proper comparison. The Board finds that the Office did not properly determine appellant’s pay
rate for computation of his schedule award.
On remand, the Office asked the employing establishment to provide evidence of
appellant’s actual earnings for the 12-month period prior to the date his disability began,
excluding overtime, as well as information regarding premium pay, such as night differential and
Sunday premium pay. However, there is no evidence of appellant’s actual earnings for the
12-month period prior to his date of injury, which, in this case, would be the date of the medical
evaluation, which substantiates the degree of permanent impairment, namely
February 15, 2008.18 In its March 28, 2008 decision, the Office found that appellant was entitled
to additional compensation based on an adjusted pay rate, which included premium pay for the
12-month period prior to the date disability began on October 4, 2003, summarily stating that the
date disability began was “procedurally correct and [was] the proper date to use to establish the
effective pay rate for compensation purposes.” However, the Office gave no explanation as to
how it determined that the date disability began was procedurally correct. Moreover, there is no
evidence of record from which the Board can determine whether appellant’s pay rate on the date
disability began was greater than his pay rate on the date of injury.
The Office properly included appellant’s premium pay in calculating his pay rate.
However, as the record does not contain pay rate information as to the date of injury, the Board
is unable to determine whether appellant received the appropriate pay rate for schedule award
purposes. On remand, the Office should request the appropriate pay rate information from the
employing establishment. Thereafter, it should determine the proper pay rate for schedule award
purposes, by comparing the pay rates on the date of injury and the date of disability and select
the greater of the two.
CONCLUSION
The Board finds that appellant has no more than a five percent permanent impairment of
his left upper extremity and a three percent impairment of his right upper extremity. The Board
also finds that the case is not in posture for a decision as to the date of MMI or for a
determination as to appellant’s pay rate for schedule award purposes.

18

In its prior decision, the Board noted that in schedule award claims where an injury is sustained over a period of
time, as in this case, to determine the date of injury, the Office must ascertain the date of last exposure to
employment factors, as well as the date of the medical evaluation, which substantiates the degree of permanent
impairment. Id.; Leonard E. Redway, 28 ECAB 242 (1977). Where exposure to work factors continues, as in this
case, the date of injury is the date of the relevant medical examination, i.e., the date of the medical examination upon
which the extent of permanent impairment has been determined. Id.

7

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed as to the percentage of impairment of appellant’s
right upper extremities. However, the case is set aside and remanded for a proper determination
of the date of MMI and a recalculation of appellant’s benefits under the schedule award. It is
further ordered that the case is set aside as to the rate of pay upon which the schedule award
should be based and is remanded for action consistent with the terms of this decision.
Issued: February 6, 2009
Washington, DC

David S. Gerson, Judge
Employee’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

